389 N.W.2d 205 (1986)
John R. LEE, et al., Respondents,
v.
INDUSTRIAL ELECTRIC COMPANY, et al., Defendants,
Conkey & Associates, Inc., Petitioner, Appellant, and
McKENZIE-HAGUE-GILLES COMPANY, Defendant and Third Party Plaintiff,
v.
FARMERS UNION GRAIN TERMINAL ASSOCIATION, Third Party Defendant.
No. C8-85-654.
Supreme Court of Minnesota.
July 2, 1986.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Court of Appeals filed October 29, 1985, be, and the same is, affirmed without opinion. See Minnesota Rules of Civil Appellate Procedure 136.01, subd. 1(b); and Lovgren v. Peoples Electric Co., 380 N.W.2d 791 (Minn.1986).